Title: From John Adams to James Lloyd, 14 February 1815
From: Adams, John
To: Lloyd, James



No. 4.
Dear Sir
Quincy February 14th. 1815

The Quakers, as I said in my last, were in Principle against all Wars, and moreover greatly prejudiced against New England and personally against me. The Irish, who are very numerous and powerful in Pensylvania, had been and Still were Enthusiasts for the French Revolution, extreamly exasperated against old England, bitterly prejudiced against New England, Strongly inclined in favour of the Southern Interest and against the Northern. The Germans, hated France and England too: but had been taught to hate New England more than either, and to abhor Taxes more than all. A universal and perpetual exemption from Taxes was held up to them as a temptation, by underhand Politicians. The English and Scotch and Irish Presbyterians; the Methodists, the Anabaptists the Unitarians and Universalists with Dr Priestly at their head and all the other Sectaries, even many of the Episcopalians themselves had been carried away with the French Revolution, and firmly believed that Bonaparte was the Instrument of Providence to destroy the Pope and introduce the Millenium. All these Interests and Parties wire headed by Mr Mackean an Upright Chief Justice an enlightened Lawyer a sagacious Politician and the most experienced Statesman in the Nation; by Mr Mifflin, one of the earliest in the Legislature of Pensylvania and the first and Second Congresses of the Nation, an Active Officer in the revolutionary Army allways extreamly popular; by Jonathan B. Smith an Old Revolutionary Character. Dr Rush and George Clymer and Mr. Ingersol wished well to the Administration but Saw that nothing could be done and were quite discouraged, Mr John Dickinson and the venerable Charles Thompson were decidedly against Us, Gallatin and Dallas able and indefatigable Men, as opposite to Us as the Poles; and Tenche Coxe a Runaway, from his Master Hamilton. My Tryumvirate were either ignorant or wholly inattentive and inconsiderate of all these Things. Mr Jefferson knew them all. These Parties had all been making their Court to him for fifteen Years. And what had my Tryumvirate to depend upon to support a War against France? The Willings the Chews and the Allens, three very respectable Families, it is true, but who had Lost all Influence in Pensylvania by their invariable Opposition to the American Revolution. A complete Revolution had taken place in the Minds of the People against the national Administration as appeared by the Election of Mr Mackean for Governor by a Majority I believe, of thirty thousand Votes. The Revolution in the Legislature, though not yet So decisive, was nevertheless So great, that the Friends of the national Administration apprehensive of loosing all the Votes were obliged to beat a Parley with their Antagonists and agree to appoint half their Electors of President and Vice President from one Party and half from the other. Such was the State of Things, When I received two Letters, one from Frederick Augustus Muhlenburg and another from Peter Muhlenburg. These two Germans, who had been long in Public Affairs and high in Offices; were the great Leaders and Oracles of the whole German Interest in Pensylvania and the neighbouring States. Augustus very respectfully requested me to appoint him to Some Office. I Suggested the Idea to some of the heads of Departments; but none would hear it with patience. Indeed I had determined against it myself; because he had failed in Business and Several reports were in circulation unfavourable to his Integrity, as always happens in cases of Bankruptcy. As his Poverty might tempt him to misapply public Money I was afraid to trust him in any Office that would give him the disposal of any of it, and no other Employment occurred. Peter had served with Reputation in the Revolutionary Army as a General Officer, commanded a Brigade of German Troops, was universally allowed to be a brave and able Officer; he had long been a Member of Congress, had the universal Character of an honest Man representing a District of honest Germans. It is true, he had voted generally against the Administration. This Gentleman wrote me a Letter asking nothing, but Offering his Services in the Army, and expressly declaring that he would ask no Stipulation, with regard to Rank.
Detesting in my heart that contracted Principle of Monopoly and Exclusion which had prevailed, through Washingtons Administration, and to which I had So often been compelled to Submit, I was very desirous of relaxing it upon this Occasion. I determined to propose it to the Triumverate. Accordingly I took an Opportunity to propose it to General Washington in a Conference between him and me, alone. General Washington said “By all that I have Seen and heard in the late War, General Muhlenburg is a good Officer.” But the Triumverate would not consent. I was provoked enough to have nominated him, notwithstanding: but I knew, that he would be negatived by the Senate. Hamilton would give the hint to Pickering Pickering to Goodhue and Hillhouse and Sedgwicke and Bingham &c &c &c and down would fall the Guillotine of a Negative on the Neck of poor Muhlenburg. Unwilling to expose him to Such an affront, or myself to another, for this would not have been the first, I forebore to nominate him. And what was the Consequence? These two Muhlenburgs addressed the Publick with their names both in English and German, with Invectives against the Administration and warm recommendations of Mr Jefferson. Although I dreaded the Change, well knowing that the Party about to come into Power would conduct as they have done, I could not very Severely condemn the Muhlenburgs; for a Faction So Selfish and contracted, So entirely devoted to Such a Leader as Hamilton would pursue a System more destructive than the other.
The Muhlenburgs turned the whole Body of Germans, great numbers of the Irish and many of the English: and in this manner introduced the total change that followed in both Houses of the Legilature, and in all the Executive departments of the national Government. Upon Such Slender Threads did our Elections then depend. The Federalists had marched for twelve Years Super ignes Suppositos cineri doloso. What Strength? What Power,? what Force? had Such a Party to Support a War against France, when She held out the Olive branch to Us with both her hands upon our own terms.?
With feelings and Sentiments that I am not master of Language to express, I must enter on another Subject. If American History, is ever to be understood any or related with Truth, two Characters must be explained. Their Portraits must be drawn, at Full Length. Their Birth, their Education, their Services, their Marriages their Religion their Morals, their manners their political Principles and Connections, their Lives and their deaths, must be narrated by an Historian under the Oath of the President de Thou “Pro verilate, historiarum mearum Deum ipsum obtestor.” I myself, could write a Volume of Biography for each of them, if I had clear Eyes and Steady hands. But if I Should Spend Years in Writing them, I know they would not be read by any Party: and after all I Should not dare to take the Oath of Thuanus. These Characters, are Aaron Burr and Alexander Hamilton.
But I must pause, to acknowledge your favour of Feb. 6. Its Sentiments are worthy of the best of Men and Citizens. I may be more particular hereafter. Your Sagacity has penetrated one cause of the impossibility of maintaining the War against France, to Witt the “Prostration of Public Credit.” The Gulph of national bankruptcy yawned. The Monsters Paper Money Tender Law and Regulation of Prices all Stalked in horrors before me. I have hinted at this Subject in a former Letter and will consider it more in detail in a future one. Mean time, with unfeigned Regard
John Adams